A reargumem was granted, had, and resulted as follows:
Woons, C. d.,
delivered the opinion of the court, after the re-argument.
We can add nothing to what was said in our original opinion on the subject of interest. It is still impossible to determine upon what basis the court below proceeded in stating the account, and in the finding of the sum due from the appellants to appellees.
Hicks v. Blakeman, 74 Miss., 459, is inapplicable here. That was a suit between parties who were asserting title to the property adverse to each other. It was, essentially, ejectment in chancery, and the rules governing actions in ejectment were properly applied. In the case before us, by the former decision of this court, Hebron v. Kelly, 75 Miss., 74, the appellees were compelled to abandon their assertion of title to the property as bona fid,e purchasers, and assume that of trustee in a resulting trust. Practically, the appellees were placed by us in the position of a mortgagee out of possession, and the present case falls *56in that class to which Uhler v. Adams, 73 Miss., belongs, and. the principles announced as governing in that ease, are applicable on the present appeal.

We adhere to our original opinion and decree.